W. SHARP, Judge.
We summarily deny Miller’s petition for writ of certiorari to review the trial court’s oral denial of Miller’s motion for a protective order to quash an investigatory subpoena of his medical records. The state sought to subpoena the toxicology reports, which may indicate Miller’s blood alcohol level, after he was involved as a driver in an accident involving a fatality. In addition to the fact that there is no written order to be reviewed in this case, we think Hunter v. State, 639 So.2d 72 (Fla. 5th DCA), rev. denied, 649 So.2d 233 (Fla.1994) establishes the propriety of such a narrowly tailored investigative subpoena in a similar case. The state produced ample evidence demonstrating the relevance of Mil*312ler’s medical records in this case and the subpoena was to be narrowly tailored. Therefore, Miller failed to establish any departure from the essential requirements of law. We also deny Miller’s motion for stay in this court as moot.
Petition for Writ of Certiorari DENIED.
COBB and HARRIS, JJ., concur.